Order entered October 24, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00709-CV
                                     No. 05-19-00711-CV

                    IN THE INTEREST OF I.S., ET AL., CHILDREN
                  IN THE INTEREST OF J.L., JR., ET AL., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. DF-14-10695 and DF-17-19273

                                          ORDER
       Before the Court is Mother’s motion for additional time to file brief. We GRANT the

motion and ORDER the brief received October 22, 2019 filed as of the date of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE